UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Forthequarterlyperiodended December 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 000-29483 (Exact Name of Registrant as specified in its charter) Nevada 88-0322882 (State or Other Jurisdiction ofIncorporation or Organization) (IRS Employer Identification No.) 4611 Green Bay Road Kenosha, WI (Address of Principal Executive Offices) (Zip Code) Issuer’s Telephone Number, Including Area Code:(262) 925-0123 N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o Nox Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, a non-accelerated or a smaller reporting company. See the definition of “large accelerated filer, accelerated filer and smaller reporting company “in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of each of the issuer's classes of common equity, as of February 13, 2015 are as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Balance Sheets as ofDecember 31, 2014,(unaudited) and June 30, 2014 3 Statements of Operations for the Three and Six Months EndedDecember 31, 2014, and2013 (unaudited) 4 Statements of Cash Flows for theSix Months EndedDecember 31, 2014, and 2013(unaudited) 5 Notes to Financial Statements (unaudited) 6 Item 2. Management Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 20 PART II OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 21 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 21 Item 3. DEFAULTS UPON SENIOR SECURITIES 21 Item 4. MINE SAFETY DISCLOSURES 21 Item 5. OTHER INFORMATION 21 Item 6. SIGNATEXHIBITS 22 SIGNATURES 22 2 PACIFIC SANDS, INC. BALANCE SHEETS DECEMBER 31, 2014, AND JUNE 30, 2014 ASSETS December 31, June 30, Current assets: (Unaudited) Cash and cash equivalents $ $ Trade receivables, net of allowances for doubtful accounts of$25,000 and $11,425 Inventories Other current assets Total Current Assets Property and equipment, net Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Customer Deposits - Accrued expenses Deferred rent expenses - Current portion of notes payable and capital leases, less debt discount of $53,968 and $55,790 Embedded conversion derivative liability Total Current Liabilities Notes payable, less current portion Total Liabilities Stockholders' deficit Preferred series A stock (1,000,000 shares authorized, 0 shares issued and outstanding) - - Common stock (200,000,000 shares authorized, 72,682,746 and 66,811,354shares issued and outstanding.) Additional paid in capital Accumulated deficit Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes. 3 PACIFIC SANDS, INC. STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED DECEMBER 31, 2014, AND 2013 (UNAUDITED) Three months ended December 31, Six months ended December 31, Net sales $ Cost of sales Gross profit Selling and administrative expenses Loss from operations Other income (expense) Other income Gain (loss) on derivative liability - - Interest expense Loss before income taxes Income taxes - Net loss $ Loss per share: Basic $ * $ * $ $ * Diluted $ * $ * $ $ * Weighted average shares outstanding: Basic 64,481,868 Diluted 64,481,868 *Less than $.01 See accompanying notes. 4 PACIFIC SANDS, INC. STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED DECEMBER 31, 2014, AND 2013 (UNAUDITED) Cash flows from operating activities: Net loss $ $ Adjustments to reconcile net loss to netcash provided by (used in) operating activities - Depreciation and amortization Accretion of debt discount - Stock options Common shares issued for interest - Common shares issued for services - Deferred Rent (Gain) loss on derivative - Changes in assets and liabilities - Trade accounts receivable Inventories Other assets Deferred Revenue - Accounts payable and other current liabilities Net Cash Provided by (Used in) Operating Activities Cash flows from investing activities: Purchases of equipment Prepaid brand development and other costs - Net Cash Used in Investing Activities Cash flows from financing activities: Convertible notes payable - Proceeds from notes payable Repayment of notes payable and long term obligations Net Cash Provided by (Used in) Financing Activities Net decrease in cash and cash equivalents Cash and cash equivalents: Beginning of period End of period $ $ See accompanying notes. 5 PACIFIC SANDS, INC. STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED DECEMBER 31, 2014, AND 2013 (UNAUDITED) Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ Income taxes $ - $ - Supplemental disclosure of non-cash financing and investing activities Conversion of debt to equity $ $ - Acquisition of stock for note payable $ - $ Capital lease for equipment $ $ - See accompanying notes. 6 PACIFIC SANDS, INC. NOTES TO FINANCIAL STATEMENTS 1. BASIS OF PRESENTATION The accompanying unaudited interim financial statements of Pacific Sands, Inc., have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited financial statements and notes thereto contained in Pacific Sands, Inc’s Annual Report filed with the SEC on Form 10-K for the year ended June 30, 2014In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for fiscal 2014 as reported elsewhere in this Form 10-Q have been omitted. 2. DESCRIPTION OF BUSINESS AND SIGNIFICANT ACCOUNTING POLICIES Nature of Business -Pacific Sands, Inc. with the right to do business as Natural Water Technologies (the "Company") was incorporated in Nevada on July 7, 1994. Pacific Sands develops, manufactures, markets and sells a range of nontoxic, environmentally friendly cleaning and water-treatment products based on proprietary blended botanical, nontoxic and natural chemical technologies. The Company’s products have applications ranging from water maintenance (spas, swimming pools, fountains, decorative ponds) to cleaning (nontoxic household and industrial) and pet care. The Company markets and sells its product lines directly, over the Internet and through pool, spa, hardware, specialty and other retail outlets in the US, Canada and Europe. The products are also sold via Pacific Sands’ distributors, manufacturers’ representatives and internationally established pool and spa industry distribution networks. The Company’s products are also sold through numerous popular pool and spa websites. The Company’s Natural Choices branded product are sold in numerous retail outlets around the country and in Europe as well as dozens of the top environmentally-oriented websites. Inventories - Inventories are stated at the lower of cost or market on the first-in, first-out (FIFO) basis. 7 PACIFIC SANDS, INC. NOTES TO FINANCIAL STATEMENTS Depreciation and Amortization - For financial reporting purposes, depreciation and amortization of property and equipment has been computed over estimated useful lives of two to seven years primarily using the straight-line method.Depreciation and amortization charges totaled $35,540 and $31,942 during thesix months ended December 31, 2014, and 2013, respectively. Revenue Recognition - Revenue is recognized when the related products are shipped unless the customer is under a bill-and-hold arrangement. Under a bill-and-hold arrangement revenue is recognized when the product is manufactured, invoiced and set aside in a specifically designated finished goods area. Upon invoicing under this arrangement ownership has passed to the buyer with no residual warranty obligation or right of return. All customers under a bill-and-hold arrangement have committed to purchases and have specifically requested they be on a bill-and-hold arrangement. In all cases goods are transferred to a designated finished goods fulfillment location under a fulfillment arrangement and are complete and ready for shipment. These bill-and-hold goods are either privately labeled or set aside exclusively for the customers use. Advertising and Promotional Costs - Advertising and promotion costs are expensed as incurred. Income Taxes – The Company adopted section 740 of the FASB Accounting Standards Codification. The Company accounts for income taxes under Section 740-10-30 of the FASB Accounting Standards Codification, which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns.Under this method, deferred tax assets and liabilities are based on the differences between the financial statement and tax bases of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse.Deferred tax assets are reduced by a valuation allowance to the extent management concludes it is more likely than not that the assets will not be realized.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the Statement of Operations in the period that includes the enactment date. Section 740-10-25 addresses the determination of whether tax benefits claimed or expected to be claimed on a tax return should be recorded in the financial statements.Under Section 740-10-25, the Company may recognize the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position.The tax benefits recognized in the financial statements from such a position should be measured based on the largest benefit that has a greater than fifty (50) percent likelihood of being realized upon ultimate settlement.Section 740-10-25 also provides guidance on de-recognition, classification, interest and penalties on income taxes, accounting in interim periods and requires increased disclosures.The Company had no material adjustments to its liabilities for unrecognized income tax benefits and does not believe there are uncertain tax positions according to the provisions of Section 740-10-25. The Company’s income tax returns for the year’s ending June 30, 2014, 2013, and 2012, are subject to examination by the IRS and related states, generally for three years after filed. Accounts Receivable - The Company makes judgments as to the collectability of trade and other accounts receivable based on historic trends and future expectations. Management estimates an allowance for doubtful receivables, which reflects its current assessment of the collectability of the receivables. Management believes that the current specific and general receivable reserves aggregating $25,000 are adequate as of December 31, 2014. 8 PACIFIC SANDS, INC. NOTES TO FINANCIAL STATEMENTS Basic and Diluted Net Earnings (Loss) Per Share - Basic net earnings (loss) per share is based upon the weighted average number of common shares outstanding.Dilutive convertible shares and stock options are not included in the computation of the weighted average number of shares outstanding for dilutive net loss per common share, as the effect would be antidilutive. Use of Accounting Estimates - The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period.Actual results could differ from these estimates. Statement of Cash Flows - For purposes of the statements of cash flows, the Company considers all highly liquid debt instruments purchased with an initial maturity of three months or less to be cash equivalents. Recent Accounting Pronouncements – In May 2014, the FASB issued Accounting Standards Update No. 2014-09, Revenue from Contracts with Customers (ASU 2014-09), which supersedes nearly all existing revenue recognition guidance under U.S. GAAP. The core principle of ASU 2014-09 is to recognize revenues when promised goods or services are transferred to customers in an amount that reflects the consideration to which an entity expects to be entitled for those goods or services. ASU 2014-09 defines a five step process to achieve this core principle and, in doing so, more judgment and estimates may be required within the revenue recognition process than are required under existing U.S. GAAP. The standard is effective for annual periods beginning after December 15, 2016, and interim periods therein, using either of the following transition methods: (i) a full retrospective approach reflecting the application of the standard in each prior reporting period with the option to elect certain practical expedients, or (ii) a retrospective approach with the cumulative effect of initially adopting ASU 2014-09 recognized at the date of adoption (which includes additional footnote disclosures).We are currently evaluating the impact of our pending adoption of ASU 2014-09 on our consolidated financial statements and have not yet determined the method by which we will adopt the standard in 2017. 9 PACIFIC SANDS, INC. NOTES TO FINANCIAL STATEMENTS 3. GOING CONCERN The accompanying financial statements have been presented assuming that the Company will continue as a going concern.This basis of accounting contemplates the recovery of the Company's assets and the satisfaction of its liabilities in the normal course of business.Through December 31, 2014, the Company has incurred cumulative losses of $6,489,544.The Company's successful transition to attaining profitable operations is dependent upon obtaining financing adequate to fulfill its development, marketing and sales activities and achieving a level of revenues adequate to support the Company's cost structure.Management's plan of operations anticipates that the cash requirements of the Company for the next twelve months will be met by obtaining capital through the sale of common stock, debt financings and from current operations.However, there is no assurance that the Company will be able to fully implement its plan in order to generate the funds needed on a going concern basis. 4. INVENTORIES Inventories at December 31, 2014, and June 30, 2014, consisted of the following: December 31, June 30, Raw materials $ $ Finished goods Total $ $ 5. PROPERTY AND EQUIPMENT Property and equipment at December 31, 2014, and June 30, 2014, consisted of the following: December 31, June 30, Furniture $ $ Manufacturing equipment Office equipment Leasehold improvements Computer software Less accumulated depreciation and amortization Property and equipment, net $ $ 10 PACIFIC SANDS, INC. NOTES TO FINANCIAL STATEMENTS 6. ACCRUED EXPENSES Accrued expenses at December 31, 2014, and June 30, 2014, consisted of the following: December 31, June 30, Accrued compensation $ $ Accrued payroll withholding taxes and penalties Accrued employee health insurance Accrued sales tax 12 - Accrued interest Total $ $ 7. NOTES PAYABLE AND CAPITAL LEASE OBLIGATIONS Long term obligations at December 31, 2014, and June 30, 2014, consisted of the following: December 31, June 30, Promissory note – unrelated parties Convertible notes (3) Notes payable – stockholders Promissory note – related party - Note payable – former executive officer Promissory Note – Kenosha Area Business Alliance Note payable – Capital Access (1) - Capital Lease (2) - Debt discount Total obligations Less current maturities Total long-term liabilities $ $ 11 The scheduled annual maturities for notes payable and capital lease obligations are as followsfor the years endingDecember 31, $ 2020 and thereafter - (1) The Company issued a short term note payable for $120,840 to support current operations. This note bears 21.9% annual interest and matures on May 13, 2015. Under the terms of this agreement daily payments of $1,004 are required. The balance as of December 31, 2014 was $60,420. (2) The Company entered into a capital lease agreement for new manufacturing equipment. The lease has a $1 purchase option upon maturity. The lease agreement was for $72,453. This note requires monthly payments of $2,466. This lease bears 18.4% annual interest and matures on July 7, 2017. (3) The Company issued two convertible notes during the three months ended September 30, 2014 for a total of $70,000.The fair value of the conversion features are calculated at the time of issuance and the Company discounts the debt and records a derivative liability for the calculated value using a Black-Scholes option-pricing model. Changes in the fair value of the derivative liability thereafter are recorded in other income (expense) in the statement of operations. Upon conversion of the convertible debt to stock, the Company reclassifies the related embedded conversion derivative liability to paid-in capital. The Company recognizes expense for accretion of the convertible debentures discount over the term of the note. The Company has considered the provision of ASC 480, Distinguishing Liabilities from Equity, as the conversion feature embedded in each debenture could result in the note principal converted to a variable number of the Company’s common shares. Debt Discount – Costs incurred with parties who are providing short-term financing, which include the fair value of an embedded derivative conversion, are reflected as a debt discount and are amortized over the life of the related debt. When the debt is repaid, the related debt discount is recorded as additional interest expense and the related derivative liability is relieved into additional paid in capital. At December 31, 2014, convertible notes totaled $121,000 of which $53,968 was attributable to the discount on debt. For the period ended December 31, 2014, $71,823 of the debt discount was amortized and recorded as interest expense. At December 31, 2014, a portion of the convertible debt was converted into equity. $12,000 was converted into 600,000 shares of common stock, $11,280 is the portion of the derivative that was written off to equity and $3,518 of the debt discount was amortized and recorded as interest expense. 12 The following table presents the embedded conversion derivative liabilities, the Company’s only financial liabilities measured and recorded at fair value on the Company’s balance sheet on a recurring basis, and their level within the fair value hierarchy as of December 31, 2014: Level 1 Level 2 Level 3 Embedded conversion derivative liability: December 31, 2014 $
